Reversed and Remanded and Opinion filed October 6, 2005








Reversed and Remanded and Opinion filed October 6,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00630-CV
____________
 
PRO-FORMANCE SERVICES, L.L.C., Appellant
 
V.
 
CITY OF LA
PORTE, LA PORTE INDEPENDENT SCHOOL DISTRICT, HARRIS COUNTY, HARRIS COUNTY
EDUCATION DEPARTMENT, PORT OF HOUSTON OF HARRIS COUNTY AUTHORITY, HARRIS COUNTY
FLOOD CONTROL DISTRICT, THE HARRIS COUNTY HOSPITAL DISTRICT, and SAN JACINTO
COMMUNITY COLLEGE DISTRICT, Appellees
 

 
On Appeal from the
80th District Court
Harris County,
Texas
Trial Court Cause No.
04-06722
 

 
M E M O R A N D U M   O P I N I O N
On September 20, 2003,  the parties filed a joint motion to
reverse the judgment and remand the cause to the trial court.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly, the judgment is reversed and the cause remanded
to the trial court.
PER CURIAM
Judgment rendered and Opinion
filed October 6, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.